73963: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-37764: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73963


Short Caption:WARREN, JR. (JOSEPH) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):73963-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C323608Classification:Original Proceeding - Criminal - Cert/Man/Pro


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJoseph Warren, Jr.Randall H. Pike
							(Special Public Defender)
						Melinda Simpkins
							(Special Public Defender)
						JoNell Thomas
							(Special Public Defender)
						


Real Party in InterestThe State of NevadaKrista D. Barrie
							(Clark County District Attorney)
						Genevieve C. Craggs
							(Clark County District Attorney)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						Jacob J. Villani
							(Clark County District Attorney)
						Steven B. Wolfson
							(Clark County District Attorney)
						


RespondentRichard Scotti


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


09/13/2017Filing FeePetition Filing fee waived.  Criminal.


09/13/2017Petition/WritFiled Petition for Writ of Certiorari, or in the Alternative, Writ of Prohibition, or in the Alternative Writ of Mandamus.17-30787




09/13/2017AppendixFiled Appendix to Petition for Writ.17-30790




09/13/2017MotionFiled Emergency Motion under NRAP 27(e) For Stay of District Court's Order Remanding Case to Justice Court.17-30791




09/15/2017AppendixFiled Supplemental Appendix in Support of Petition for Writ of Certiorari or, in the Alternative, Writ of Prohibition, or in the Alternative Writ of Mandamus.17-31191




09/18/2017Notice/OutgoingIssued Notice of Transfer to Court of Appeals.17-31338




03/21/2018Order/DispositionalFiled Order Denying Petition. " ORDER the petition DENIED."  Silver, C.J., dissenting.  Court of Appeals-AS/JT/MG


04/04/2018Case Status UpdateTransferred from Court of Appeals.


04/04/2018Post-Judgment PetitionFiled Appellant's Petition for Supreme Court Review of Order Denying Petition for Writ of Certiorari, or in the Alternative, Writ of Prohibition, or in the Alternative Writ of Mandamus.18-12788




04/04/2018Filing FeeRehearing Filing fee waived


05/24/2018Order/ProceduralFiled Order Directing Answer. Respondent's Answer to Petition for Review due: 15 days.18-19991




06/08/2018Post-Judgment PetitionFiled Respondent's Answer to Petition for Review.18-21956




06/22/2018Post-Judgment OrderFiled Order Granting Petition for Review.  We grant the petition for review, and direct the clerk of this court to transfer the real party's answer filed with the court of appeals on November 9, 2017, to this court's docket.  fn1[The Honorable Mark Gibbons, Justice, did not participate in the decision of this matter.]18-23838




06/22/2018Petition/WritFiled Answer to Petition for Writ.  (TRANSFERRED FROM COURT OF APPEALS PER ORDER ENTERED 6/22/18).18-23840




06/25/2018Order/ProceduralFiled Filed Notice of Voluntary Disclosure.  You are hereby notified that the undersigned, Mark Gibbons, Justice, is directly related to Michael Gibbons, Judge, who presided over this appeal in the Court of Appeals.  The Supreme Court has vacated the decision of the Court of Appeals and granted de novo review of the district court decision.  The undersigned has no bias for or against any party to this appeal.  The undersigned makes this disclosure, however, so that any party who believes it is appropriate to request recusal may do so.  Any recusal request should be made in writing within seven (7) days of the filing date of this Voluntary Disclosure.18-24083




09/27/2018Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Douglas/Gibbons/Parraguirre/Stiglich. Cherry, J., with whom Pickering, J., agrees, dissenting. 134 Nev. Adv. Opn. No. 77. EN BANC18-37764




10/22/2018RemittiturIssued Notice in Lieu of Remittitur.18-41370




10/22/2018Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.



Combined Case View